Citation Nr: 9902004	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-42 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

The issue now on appeal to the Board of Veterans Appeals 
(Board) arises from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for PTSD.  An RO hearing on appeal was held in 
March 1996, and the veteran perfected his appeal in September 
1996. 


REMAND

Following review of the claims folder, the Board determines 
that further development is necessary in this case to obtain 
more specific information concerning the stressors the 
veteran is alleging caused his PTSD.  

Initially, the Board notes the RO previously denied the 
veterans claim for service connection for PTSD in July 1988; 
that determination was not appealed.  Although the RO 
acknowledged these facts in the rating decision on appeal, 
for unknown reasons, the RO adjudicated the claim on a de 
novo basis and did not provide the veteran with a statement 
of the laws and regulations governing finality and reopening 
of finally denied claims.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  
Accordingly, a remand is warranted to have the RO consider 
the applicability of those laws and regulations to the 
instant claim, and, if determined applicable, to adjudicate 
the issue on appeal as [W]hether new and material evidence 
has been presented to reopen a claim for service connection 
for post-traumatic stress disorder.  If denied, the 
pertinent laws and regulations must be provided the veteran 
and his representative in a supplemental statement of the 
case. 

The Board also finds that additional development is warranted 
with respect to the veterans claimed stressors.  The veteran 
contains diagnoses of PTSD, to include those rendered in 
connection with March 1988 and September 1995 VA 
hospitalizations, and a diagnosis of combat-related PTSD 
rendered following psychological testing in November 1995.  
The Board would emphasize, however, that service connection 
for PTSD requires not only medical evidence establishing a 
clear diagnosis of the condition, but also credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (1998); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressors occurrence and no further development or 
corroborative evidence is required  provided that such 
testimony is found to be satisfactory, i.e., credible, 
and consistent with the circumstances, conditions or 
hardships of service.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Vietnam, including in two campaigns.  
However, the evidence indicates that he received no military 
awards or decorations evincing combat duty.

The veteran has alleged the following stresors: (1) exposure 
to heavy artillery attacks by the enemy; (2) being in a 
trench with a wounded or dead soldier resting on top of him 
and being covered in this soldiers blood; (3) witnessing a 
truck in front of him hit a land mine and be hurled from the 
road, with consequent serious wounding of personnel; (4) 
being assigned to hospitals and to duties involving the 
refrigeration of dead personnel and the transmission of dead 
soldiers personal belongings to the United States; (5) being 
trapped in enemy fire for two and one-half to three weeks; 
and, (6) witnessing the deaths of fellow soldiers.

As noted by the RO, some of the stressors alleged by the 
veteran appear to be the type of general feelings and 
experiences that are not objectively verifiable.  The Board 
also emphasizes that mere presence in a combat zone or the 
reporting of indirect experiences of an individual while 
there are not sufficient to show that the veteran engaged in 
combat with the enemy.  See Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir 1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, some of the veterans stressors, such as 
witnessing the truck the deaths of fellow soldiers  the Board 
believes the veteran should be given another opportunity to 
submit more specific information concerning his alleged 
stressful experiences in service, and the RO should attempt 
to verify this information.  This may consist of, but not be 
limited to, the names of any members of his unit who were 
involved in those experiences, or the names of soldiers or 
civilians who were killed or wounded, or any other pertinent 
information, such as the dates of the incidents in question, 
the places where they occurred, etc.  This information is 
essential to substantiating the veterans allegations.  The 
Board also reminds the veteran that written statements from 
fellow service-members or others that corroborate any of his 
alleged in-service stressors might support his claim for 
service connection for PTSD.  If the information described is 
provided, the RO can then contact the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center), and any other potential source of verification that 
has access to this type of information.  This development is 
required by the holdings of the United States Court of 
Veterans Appeals (Court) in Cohen v. Brown, 10 Vet. App. 128, 
137 (1997) and Zarycki, supra, and by VA Adjudication 
Procedure Manual M21-1, Part VI, paragraph 7.46 (now included 
in Manual 21-1 in Part IV, Paragraph 11.38(f) (Change 61, 
September 12, 1997) and in Part III, Paragraph 5.14(b) 
(Change 49, February 20, 1996)).  The Board notes that the RO 
has not yet attempted to verify any of the veterans alleged 
in-service stressors; such should be accomplished, even if 
the veteran does not respond by submitting more detailed 
information about his alleged in-service stressors.

If, after obtaining a response from the Unit Records Center, 
or any other department or agency that is contacted by the 
RO, either the veterans participation in combat (to which a 
claimed stressful event is related), or noncombat-related 
stressor is corroborated, a VA psychiatrist should be given 
the opportunity to examine the veteran and determine whether 
his PTSD is a result of any such in-service experiences.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  It is critically 
important that the psychiatrist or other qualified mental 
health care provider who is designated to examine the veteran 
on remand be given an opportunity to review all of the 
relevant medical and other evidence on file, so the opinion 
the VA examiner gives is a fully informed one that takes into 
account the veterans entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the veteran and 
ask him to provide a comprehensive 
statement containing as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of the combat action and 
stressful events that he alleges he 
experienced while in the military.  It is 
essential that his statement includes a 
full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed, 
whether he personally witnesses their 
injuries or death, or learned of their 
tragedies through other means, and 
whether any of them have other 
information that could corroborate his 
allegations of stressful experiences in 
service.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred, and 
the type and location of the incidents, 
etc.  The veteran is hereby informed that 
the Court has held that asking him to 
provide underlying facts, such as the 
names of the individuals involved or the 
dates and the places where the claimed 
events occurred, does not constitute 
either an impossible or onerous burden.  
Wood, 1 Vet. App. at 193.  The veteran 
also should submit to the RO any 
statements from former service comrades, 
preferably, or other individuals who can 
corroborate his claimed combat/stressful 
experiences in-service.

2.  If it is determined that the veteran 
has submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate his 
allegations that he engaged in combat and 
had stressful experiences while in 
service, then the RO should do so through 
all appropriate means, as indicated 
below.  However, if the veteran fails to 
respond or is unable or unwilling to 
provide information sufficient to permit 
a meaningful search for information to 
corroborate his alleged combat/stressful 
experiences, the claims file should 
clearly be documented to that effect, the 
RO should skip the development requested 
in paragraphs 3 through 6 and proceed 
with that requested in paragraph 7.

3.  The ROs efforts to corroborate the 
veterans claimed combat/stressful 
experiences, should include, but not be 
limited to, contacting the National 
Archives and Records Administration 
(NARA) and the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  This may require that 
the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

4.  Following receipt of a response from 
the Unit Center, or any other entity that 
is contacted, the RO should prepare a 
report detailing the nature of any combat 
action (to which a purported stressor is 
related) and/or noncombat-related 
stressor(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or noncombat-related stressor has been 
verified, then the RO should state so in 
its report, skip the development 
requested in paragraphs 5 and 6, and 
proceed with the development requested in 
paragraph 7.

5.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 4, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  Assuming a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is 
deemed appropriate, whether in lieu of or 
in addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and PTSD.

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veterans pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veterans claims 
folder.

6.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

7.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veterans claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

If the benefit requested by the veteran 
continues to be denied, then he should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Boards intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified. 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
